NO. 07-04-0434-CV
					NO. 07-04-0435-CV
					NO. 07-04-0436-CV
					NO. 07-04-0437-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

SEPTEMBER 8, 2004

______________________________


IN RE ASHLEY GUTIERREZ BY AND THROUGH

HER NEXT FRIEND MICHELLE CORDOVA, RELATOR

IN RE JOSEPH ALARCON GONZALEZ, RELATOR

_________________________________


Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.

MEMORANDUM OPINION ON PETITIONS FOR WRIT OF MANDAMUS
AND PETITIONS FOR WRIT OF PROHIBITION


	By these original proceedings, Relators Ashley Gutierrez, by and through her next
friend Michelle Cordova, and Joseph Alarcon Gonzalez, natural parents of Ashley
Gutierrez, seek a writ of mandamus denying "the standing of " Jeffrey Donald Gurney and
Alicia Munoz Gurney to pursue "their second cause of action" relating to cause number
54,925-B, District Court, Randall County, Texas.  They also request that we issue a writ of
prohibition that the Honorable John Board, Judge of the 181st District Court, and the
Honorable James Anderson, Judge of the County Court at Law of Randall County, not
proceed with hearings in cause numbers 51,715-B and 54,925-B until a ruling on the
petitions for writ of mandamus.
	A writ of mandamus will only issue to correct a clear abuse of discretion or violation
of a duty imposed by law when there is no adequate remedy at law by appeal.  Walker v,
Packer, 827 S.W.2d 833, 837-38 (Tex. 1992).  Moreover, an appeal, not an original
proceeding, is the appropriate method to remedy a trial court's failure to give preclusive
effect to a final judgment and thus appellate courts have no authority to issue writs of
prohibition to protect unappealed judgments.  See Holloway v. Fifth Court of Appeals, 767
S.W.2d 680, 683 (Tex. 1989).  Accordingly, the petitions for writ of mandamus and writ of
prohibition are denied.
							Per Curiam

>

FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;

NO. 95,881-A; HON. HAL MINER, PRESIDING

Memorandum Opinion

_____________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

          On October 17, 2008, this court issued its order, in the above referenced cause,
requiring Kelly James Stinson (Stinson) “to pay for the record or make arrangements for
its payment suitable to the District Clerk of Potter County” no later than October 29, 2008. 
Furthermore, we advised Stinson that failure to do so would result in the dismissal of this
cause pursuant to Texas Rule of Appellate Procedure 37.3(b).  To date, we have not
received any reply from Stinson showing that payment or financial arrangements have
been made pursuant to this court’s order.
          Accordingly, we dismiss the appeal for want of prosecution.
 
                                                                           Brian Quinn
                                                                          Chief Justice